--------------------------------------------------------------------------------


EXHIBIT 10-aa


AGREEMENT
 
This Agreement (this “Agreement”), effective as of December 18, 2000, is between
Analysts International Corporation, a Minnesota corporation located at 3601 West
76th Street, Minneapolis, Minnesota 55439-0898 (the “Company”) and Michael J.
LaVelle (the “Executive”).
 
A. The Executive is currently employed as the Company’s President and Chief
Operating Officer.
 
B. The Board considers the establishment and maintenance of a sound and vital
management to be essential to protecting and enhancing the best interests of the
Company and its shareholders, and in this connection recognizes that the
possibility of a Change in Control may raise uncertainty and questions among
management which may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders.
 
C. The Company currently has in place various arrangements with certain
categories of executives that provide certain economic benefits to those
executives in the event of a Change in Control.
 
D. The Board has put these arrangements in place to minimize the risk that
Company executive management will depart prior to a Change in Control, thereby
leaving the Company without adequate executive management personnel during such
a critical period, and to reinforce and encourage the continued attention and
dedication of members of the Company’s executive management to their assigned
duties without distraction in circumstances arising from the possibility of a
Change in Control.
 
E. The Board has recognized that continuance of an executive’s position with the
Company involves a substantial commitment to the Company in terms of the
executive’s personal life and professional career and the possibility of
foregoing present and future career opportunities, for which the Company
receives substantial benefits.
 
F. The Board believes that it is necessary and appropriate to harmonize the
various currently outstanding arrangements that provide economic benefits to
executives in the event of a Change in Control, update and revise these
arrangements to include additional provisions consistent with arrangements of
this type and to enter into such arrangements with executives who currently are
not party to such arrangements but who are at a level of responsibility or
position similar to the Company executives who are party to such arrangements.
 
G. To induce the Executive to remain in the employ of the Company, this
Agreement, which has been approved by the Board, sets forth the benefits that
the Company agrees will be provided to the Executive in the event the
Executive’s employment with the Company is terminated in connection with a
Change in Control under the circumstances described below.
 
H. Certain capitalized terms that are used in this Agreement are defined in
Exhibit A, which is an integral part of this Agreement.
 

 


--------------------------------------------------------------------------------


 
Accordingly, the Company and Employee each intending to be legally bound, agree
as follows:
 
1. Term of Agreement. This Agreement is effective immediately and will have an
initial term ending on December 31, 2003. After this initial term, this
Agreement will automatically continue for consecutive one-year terms (“Renewal
Periods”) unless and until the Company or the Executive has given notice to the
other at least 90 calendar days prior to the commencement of the next Renewal
Period that this Agreement will not be extended past such next Renewal Period.
For example, if the Company notifies the Executive on September 1, 2003 of its
intent not to renew this Agreement, the term of this Agreement will end at the
end of the next Renewal Period, which will be on December 31, 2004.
Notwithstanding anything in the foregoing to the contrary, if a Change in
Control has occurred during the term of this Agreement, this Agreement will
continue in effect beyond the termination date then in effect for a period of 36
months following the month during which the Change in Control occurs or, if
later, until the date on which the Company’s obligations to the Executive
arising under or in connection with this Agreement have been satisfied in full.


2. Benefits upon a Change in Control Termination. The Executive will become
entitled to the benefits described in this Section 2 if and only if (i) the
Executive terminates the Executive’s employment with the Company for any reason
within the period beginning on the first day of the 11th month that begins after
the month during which the Change in Control occurs and ending on the last day
of such month or (ii) (x) the Company terminates the Executive’s employment for
any reason other than the Executive’s death or Cause, or the Executive
terminates the Executive’s employment with the Company for Good Reason, and (y)
the termination occurs either within the period beginning on the date of a
Change in Control and ending on the last day of the 36th month that begins after
the month during which the Change in Control occurs or prior to a Change in
Control if the Executive’s termination was either a condition of the Change in
Control or was at the request or insistence of a Person related to the Change in
Control.


(a) Cash Payment. Not more than 10 days following the Date of Termination, or,
if later, not more than 10 days following the date of the Change in Control, the
Company will make a lump-sum cash payment to the Executive in an amount equal to
(i) 2.99 times the Executive’s Eligible Earnings, less (ii) any incentive
compensation payments made to the Executive for the year ending after the
Executive’s Date of Termination.


(b) Special Executive Retirement Plan. The termination of the Executive’s
employment will be deemed a “separation from service” pursuant to Section 5 of
the Company’s Restated Special Executive Retirement Plan and the Company will
pay the applicable monthly benefit to the Executive pursuant to Section 4 of the
Company’s Restated Special Executive Retirement Plan. The Company will provide
for payment of the benefit pursuant to this Section 2(b) and Section 4 of the
Company’s Restated Special Executive Retirement Plan through a trust. The trust
must (1) be a grantor trust with respect to which the Company is treated as the
grantor, (2) not cause benefits under this Section 2(b) to be funded for federal
income tax purposes or for purposes of ERISA, and (3) provide that trust assets
will, upon the Company’s insolvency, be used to satisfy the

 

2

--------------------------------------------------------------------------------


 
claims of the Company’s general creditors. Neither the Executive nor the
Executive’s surviving spouse will have any interest in the assets of the trust.


(c) Group Health and Dental Plans. During the continuation period (as defined
below), the Company will maintain a group health and dental plan(s) which by its
terms covers the Executive (and the Executive’s family members and dependents
who were eligible to be covered at any time during the 90-day period immediately
prior to the date of the Change in Control for the period after the Change in
Control in which such family members and dependents would otherwise continue to
be covered under the terms of the plan in effect immediately prior to the Change
in Control) under the same terms and at the same cost to the Executive and the
Executive’s family members and dependents as similarly situated individuals who
continue to be employed by the Company (without regard to any reduction in such
benefits that constitutes Good Reason). The “continuation period” is the period
beginning on the Executive’s Date of Termination and ending on the earlier of
(i) the last day of the 18th month that begins after the Executive’s Date of
Termination or (ii) the date after the Executive’s Date of Termination on which
the Executive first becomes eligible to participate as an employee in a plan of
another employer providing group health and dental benefits to the Executive and
the Executive’s eligible family members and dependents which plan does not
contain any exclusion or limitation with respect to any pre-existing condition
of the Executive or any eligible family member or dependent who would otherwise
be covered under the Company’s plan but for this clause (ii). To the extent the
Executive incurs a tax liability (including federal, state and local taxes and
any interest and penalties with respect thereto) in connection with a benefit
provided pursuant to this Section 2(c) which the Executive would not have
incurred had the Executive been an active employee of the Company participating
in the Company’s group health and dental plan, the Company will make a payment
to the Executive in an amount equal to such tax liability plus an additional
amount sufficient to permit the Executive to retain a net amount after all taxes
(including penalties and interest) equal to the initial tax liability in
connection with the benefit. For purposes of applying the foregoing, the
Executive’s tax rate will be deemed to be the highest statutory marginal state
and federal tax rate (on a combined basis) then in effect. The payment pursuant
to this Section 2(c) will be made within 10 days after the Executive’s remittal
of a written request for payment accompanied by a statement indicating the basis
for and amount of the liability.


(d) Other Welfare Benefits. During the period beginning on the Executive’s Date
of Termination and ending on the earlier of (i) the last day of the eighteenth
(18th) month that begins after the Executive’s Date of Termination, or (ii) the
date after the Executive’s Date of Termination on which the Executive first
becomes eligible to participate as an employee in a plan of another employer
providing substantially similar welfare benefits to the Executive in the
aggregate (and the Executive’s family members and dependents who were eligible
to be covered at any time during the 90-day period immediately prior to the date
of a Change in Control for the period after the Change in Control in which such
family members and dependents would otherwise continue to be covered under the
terms of the applicable Benefit Plan in effect immediately prior to the Change
in Control), the Company will provide, or arrange to provide, to the extent such
policies or coverages can be obtained on commercial reasonable terms, the same
or

 

3

--------------------------------------------------------------------------------


 
equivalent accidental death and dismemberment, short and long-term disability,
life insurance coverages, and all other insurance policies and health and
welfare benefits (other than benefits pursuant to any cafeteria plan maintained
by the Company pursuant to Section 125 of the Code) to the Executive (and the
Executive’s family members and dependents who were eligible to be covered at any
time during the 90-day period immediately prior to the date of a Change in
Control for the period after the Change in Control in which such family members
and dependents would otherwise continue to be covered under the terms of the
applicable Benefit Plan in effect immediately prior to the Change in Control)
under the same terms and at the same cost to the Executive and the Executive’s
family members and dependents as similarly situated individuals who continue to
be employed by the Company (without regard to any reduction in such benefits
that constitutes Good Reason). To the extent the Executive incurs a tax
liability (including federal, state and local taxes and any interest and
penalties with respect thereto) in connection with a benefit provided pursuant
to this Section 2(d) which the Executive would not have incurred had the
Executive been an active employee of the Company participating in the Company’s
welfare benefit plans, the Company will make a payment to the Executive in an
amount equal to such tax liability plus an additional amount sufficient to
permit the Executive to retain a net amount after all taxes (including penalties
and interest) equal to the initial tax liability in connection with the benefit.
For purposes of applying the foregoing, the Executive’s tax rate will be deemed
to be the highest statutory marginal state and federal tax rate (on a combined
basis) then in effect. The payment pursuant to this Section 2(d) will be made
within 10 days after the Executive’s remittal of a written request for payment
accompanied by a statement indicating the basis for and amount of the liability.


(e) Termination of Non-Competition Agreements. All non-competition agreements
(or non-competition provisions within other agreements) restricting the
activities of the Executive after the termination of the Executive’s employment
with the Company will be null and void and of no further force and effect.
 
If, on or after the date of a Change in Control, an Affiliate is sold, merged,
transferred or in any other manner or for any other reason ceases to be an
Affiliate or all or any portion of the business or assets of an Affiliate are
sold, transferred or otherwise disposed of and the acquiror is not the Parent
Corporation or an Affiliate (a “Disposition”), and the Executive remains or
becomes employed by the acquiror or an “affiliate” of the acquiror (as defined
in this Agreement but substituting “acquiror” for “Parent Corporation”) in
connection with the Disposition, the Executive will be deemed to have terminated
employment on the effective date of the Disposition for purposes of this Section
2 and will be entitled to the benefits described in this Section 2 unless (x)
the acquiror and its affiliates jointly and severally expressly assume and
agree, in a manner that is enforceable by the Executive, to perform the
obligations of this Agreement to the same extent that the Company would be
required to perform if the Disposition had not occurred and (y) the Successor
guarantees, in a manner that is enforceable by the Executive, payment and
performance by the acquiror.
 

 

4

--------------------------------------------------------------------------------


 
3. Gross-Up Payments.


(a) Anything in this Agreement to the contrary notwithstanding, in the event it
will be determined that any payments or distributions by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any payments required under this Section 3)
(collectively, the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive will be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that, after payment by the
Executive of all taxes (and any interest or penalties imposed with respect to
such taxes), including any income taxes and Excise Tax imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.


(b) Subject to the provisions of Section 3(d), all determinations required to be
made under this Section 3, including whether and when a Gross-Up Payment is
required and the amount such Gross-Up Payment and the assumptions to be used in
arriving at such determination, must be made by the Company’s external auditors
(the “Accounting Firm”), which must provide detailed supporting calculations
both to the Company and the Executive within 15 business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Executive must appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm will
then be referred to as the “Accounting Firm” hereunder). All fees and expenses
of the Accounting Firm must be borne solely by the Company. Any Gross-Up
Payment, as determined pursuant to this Section 3, must be paid by the Company
to the Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm will be binding upon the
Company and the Executive.


(c) As a result of uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which should have been made by the Company will
not have been made (“Underpayment”), consistent with the calculations required
to be made hereunder. In the event that the Company exhausts its remedies
pursuant to Section 3(d) and the Executive thereafter is required to make a
payment of any additional Excise Tax, the Accounting Firm must determine the
amount of the Underpayment that has occurred and any such Underpayment must be
promptly paid by the Company to or for the benefit of the Executive.


(d) The Executive must notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of any Gross-Up Payment. Such
notification must be given as soon as practicable but no later than 10 business
days after the Executive knows of

 

5

--------------------------------------------------------------------------------


 
such claim and must apprise the Company of the nature of such claim and the date
on which such claim is requested to be paid. The Executive must not pay such
claim prior to the expiration of the 30-day period following the date on which
it gives such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Company
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive must:


(i) give the Company any information reasonably requested by the Company
relating to such claim;


(ii) take such action in connection with contesting such claim as the Company
will reasonably request in writing from time to time, including accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company;


(iii) cooperate with the Company in good faith in order to effectively contest
such claim; and


(iv) permit the Company to participate in any proceedings relating to such
claim;


provided, however, that the Company will bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and will indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 3(d), the Company will control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company will determine;
provided further, however, that if the Company directs the Executive to pay such
claim and sue for a refund, the Company will advance the amount of such payment
to the Executive on an interest-free basis and will indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest will be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive will be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.



 

6

--------------------------------------------------------------------------------


 
(e) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 3(d), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive must (subject to the Company’s
complying with the requirements of Section 3(d)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 3(d), a determination is made that
the Executive will not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty days after such
determination, then such advance will be forgiven and will not be required to be
repaid and the amount of such advance will offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid.


4. Indemnification. Following a Change in Control, the Company will indemnify
and advance expenses to the Executive for damages, costs and expenses
(including, without limitation, judgments, fines, penalties, settlements and
reasonable fees and expenses of the Executive’s counsel) incurred in connection
with all matters, events and transactions relating to the Executive’s service to
or status with the Company or any other corporation, employee benefit plan or
other Person for which the Executive served at the request of the Company to the
extent that the Company would have been required to do so under applicable law,
corporate articles, bylaws or agreements or instruments of any nature with or
covering the Executive, as in effect immediately prior to the Change in Control
and to any further extent as may be determined or agreed upon following the
Change in Control.


5. Miscellaneous.


(a) Successors. The Parent Corporation must seek to have any Successor, by
agreement in form and substance satisfactory to the Executive, assent to the
fulfillment by the Company of the Company’s obligations under this Agreement.
Failure of the Parent Corporation to obtain such assent at least three business
days prior to the time a Person becomes a Successor (or where the Parent
Corporation does not have at least three business days’ advance notice that a
Person may become a Successor, within one business day after having notice that
such Person may become or has become a Successor) will constitute Good Reason
for termination by the Executive of the Executive’s employment. The date on
which any such succession becomes effective will be deemed the Date of
Termination, and Notice of Termination will be deemed to have been given on that
date. A Successor has no rights, authority or power with respect to this
Agreement prior to a Change in Control.


(b) Binding Agreement. This Agreement inures to the benefit of, and is
enforceable by, the Executive, the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive dies while any amount would still be
payable to the Executive under this Agreement if the Executive had continued to
live, all such amounts, unless otherwise provided in this Agreement, will be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee or other designee or, if there be no such designee, to the Executive’s
estate.

 

7

--------------------------------------------------------------------------------


 
(c) No Mitigation. The Executive will not be required to mitigate the amount of
any benefits the Company becomes obligated to provide to the Executive in
connection with this Agreement by seeking other employment or otherwise. The
benefits to be provided to the Executive in connection with this Agreement may
not be reduced, offset or subject to recovery by the Company by any benefits the
Executive may receive from other employment or otherwise.


(d) No Setoff. The Company has no right to setoff benefits owed to the Executive
under this Agreement against amounts owed or claimed to be owed by the Executive
to the Company under this Agreement or otherwise.


(e) Taxes. All benefits to be provided to the Executive in connection with this
Agreement will be subject to required withholding of federal, state and local
income, excise and employment-related taxes. The Company’s good faith
determination with respect to its obligation to withhold such taxes relieves it
of any obligation that such amounts should have been paid to the Executive.


(f) Notices. For the purposes of this Agreement, notices and all other
communications provided for in, or required under, this Agreement must be in
writing and will be deemed to have been duly given when personally delivered or
when mailed by United States registered or certified mail, return receipt
requested, postage prepaid and addressed to each party’s respective address set
forth on the first page of this Agreement (provided that all notices to the
Company must be directed to the attention of the chair of the Board), or to such
other address as either party may have furnished to the other in writing in
accordance with these provisions, except that notice of change of address will
be effective only upon receipt.


(g) Disputes. If the Executive so elects, any dispute, controversy or claim
arising under or in connection with this Agreement will be settled exclusively
by binding arbitration administered by the American Arbitration Association in
Minneapolis, Minnesota in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then in effect; provided that the Executive
may seek specific performance of the Executive’s right to receive benefits until
the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. If any dispute,
controversy or claim for damages arising under or in connection with this
Agreement is settled by arbitration, the Company will pay, or if elected by the
Executive, reimburse, all fees, costs and expenses incurred by the Executive
related to such arbitration unless the arbitrators decide that the Executive’s
claim was frivolous or advanced by the Executive in bad faith. If the Executive
does not elect arbitration, the Executive may pursue all available legal
remedies. The Company will pay, or if elected by the Executive, reimburse the
Executive for, all fees, costs and expenses incurred by the Executive in
connection with any actual, threatened or contemplated litigation relating to
this Agreement to which the Executive is or reasonably expects to become a
party, whether or not initiated by the Executive, if the Executive is successful
in recovering any benefit under this Agreement as a result of such action. The
parties agree that any litigation arising under or in connection with this
Agreement must

 

8

--------------------------------------------------------------------------------


 
be brought in a court of competent jurisdiction in the State of Minnesota, and
hereby consent to the exclusive jurisdiction of said courts for this purpose and
agree not to assert that such courts are an inconvenient forum. The Company will
not assert in any dispute or controversy with the Executive arising under or in
connection with this Agreement the Executive’s failure to exhaust administrative
remedies.


(h) Effect of Plan Benefits on Other Severance Plans. In the event the Executive
receives any payment under the terms of this Agreement, the Executive will not
be eligible to receive benefits under any other severance pay plan sponsored or
maintained by the Company, including without limitation the Analysts
International, Inc. Executive Change in Control Severance Pay Plan and the
Analysts International, Inc. Change in Control Severance Pay Plan.


(i) Other Arrangements. This Agreement, including Exhibit A attached hereto and
incorporated as an integral part of this Agreement, constitutes the entire
agreement of the parties with respect to the subject matter hereof, and no
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter to this Agreement have been made by any party
which are not expressly set forth in this Agreement. To the extent that any
provision of any Other Arrangement limits, qualifies or is inconsistent with any
provision of this Agreement, then for purposes of this Agreement, while such
Other Arrangement remains in force, the provision of this Agreement will control
and such provision of such Other Arrangement will be deemed to have been
superseded, and to be of no force or effect, as if such Other Arrangement had
been formally amended to the extent necessary to accomplish such purpose.
Nothing in this Agreement prevents or limits the Executive’s continuing or
future participation in any Other Arrangement for which the Executive may
qualify, and nothing in this Agreement limits or otherwise affects the rights
the Executive may have under any Other Arrangement. Amounts that are vested
benefits or which the Executive is otherwise entitled to receive under any Other
Arrangement at or subsequent to the Date of Termination will be payable in
accordance with such Other Arrangement.


(j) No Employment or Service Contract. Nothing in this Agreement is intended to
provide the Executive with any right to continue in the employ of the Company
for any period of specific duration or interfere with or otherwise restrict in
any way the Executive’s rights or the rights of the Company.


(k) Payment; Assignment. Benefits payable under this Agreement will be paid only
from the general assets of the Company. No person has any right to or interest
in any specific assets of the Company by reason of this Agreement. To the extent
benefits under this Agreement are not paid when due to any individual, he or she
is a general unsecured creditor of the Company with respect to any amounts due.
Benefits payable pursuant to this Agreement and the right to receive future
benefits may not be anticipated, alienated, sold, transferred, assigned,
pledged, encumbered or subject to any charge.

 

9

--------------------------------------------------------------------------------


 
(l) Late Payments. Benefits not paid under this Agreement when due will accrue
interest at the rate of 18% per year or the maximum rate permitted under
applicable law.


(m) Survival. The respective obligations of, and benefits afforded to, the
Company and the Executive which by their express terms or clear intent survive
termination of the Executive’s employment with the Company or termination of
this Agreement, as the case may be, will survive termination of the Executive’s
employment with the Company or termination of this Agreement, as the case may
be, and will remain in full force and effect according to their terms.


(n) Amendments; Waivers. No provision of this Agreement may be modified, waived
or discharged unless such modification, waiver or discharge is agreed to in a
writing signed by the Executive and a duly authorized officer of the Parent
Corporation. No waiver by any party to this Agreement at any time of any breach
by another party to this Agreement of, or of compliance with any condition or
provision of this Agreement to be performed by such party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.


(o) Governing Law. This Agreement and the legal relations among the parties as
to all matters, including, without limitation, matters of validity,
interpretation, construction, performance and remedies, will be governed by and
construed exclusively in accordance with the internal laws of the State of
Minnesota (without regard to the conflict of laws principles of any
jurisdiction).


(p) Further Assurances. The parties to this Agreement agree to perform, or cause
to be performed, such further acts and deeds and to execute and deliver or cause
to be executed and delivered, such additional or supplemental documents or
instruments as may be reasonably required by the other party to carry into
effect the intent and purpose of this Agreement.


(q) Interpretation. The invalidity or unenforceability of all or any part of any
provision of this Agreement will not affect the validity or enforceability of
the remainder of such provision or of any other provision of this Agreement,
which will remain in full force and effect.


(r) Counterparts. This agreement may be executed in several counterparts, each
of which will be deemed to be an original, but all of which together will
constitute one and the same instrument.


 
[Remainder of page intentionally left blank]
 

 

10

--------------------------------------------------------------------------------


 
The Company and the Executive have executed this Agreement as of the date first
above written.



 
ANALYSTS INTERNATIONAL CORPORATION
   
By:
 Michael J. LaVelle        
Agreed to as of this 12th day of January, 2001
     /s/ Michael J. LaVelle  Michael J. LaVelle




11

--------------------------------------------------------------------------------




Exhibit A
DEFINITIONS
 
For purposes of the Agreement, the following terms will have the meaning set
forth below in this Exhibit A unless the context clearly requires otherwise.
Terms defined elsewhere in the Agreement will have the same meaning throughout
the Agreement.
 
1. “Affiliate” means (i) any corporation at least a majority of whose
outstanding securities ordinarily having the right to vote at elections of
directors is owned directly or indirectly by the Parent Corporation or (ii) any
other form of business entity in which the Parent Corporation, by virtue of a
direct or indirect ownership interest, has the right to elect a majority of the
members of such entity’s governing body.


2. “Base Pay” means the Executive’s annual base salary from the Company at the
rate in effect immediately prior to a Change in Control or at the time Notice of
Termination is given, whichever is greater. Base Pay includes only regular cash
salary (plus the amount of any automobile allowance paid to the Executive or any
automobile lease payments made by the Company on behalf of the Executive) and is
determined before any reduction for deferrals pursuant to any nonqualified
deferred compensation plan or arrangement, qualified cash or deferred
arrangement or cafeteria plan.


3. “Benefit Plan” means any


(a) employee benefit plan as defined in Section 3(3) of ERISA;


(b) cafeteria plan described in Code Section 125;


(c) plan, policy or practice providing for paid vacation, other paid time off or
short-or long-term profit sharing, bonus or incentive payments or perquisites;
or


(d) stock option, stock purchase, restricted stock, phantom stock, stock
appreciation right or other equity-based compensation plan with respect to the
securities of any Affiliate


 
that is sponsored, maintained or contributed to by the Company for the benefit
of employees (and/or their families and dependents) generally or the Executive
in particular (and/or the Executive’s family and dependents).
 
4. “Board” means the board of directors of the Parent Corporation duly qualified
and acting at the time in question. On and after the date of a Change in
Control, any duty of the Board in connection with this Agreement is nondelegable
and any attempt by the Board to delegate any such duty is ineffective.


5. “Cause” means:


(a) the Executive’s gross misconduct that is materially and demonstrably
injurious to the Company;

 


--------------------------------------------------------------------------------


 
(b) the Executive’s willful and continued failure to perform substantially the
Executive’s duties with the Company (other than any such failure (1) resulting
from the Executive’s incapacity due to bodily injury or physical or mental
illness or (2) relating to changes in the Executive’s duties after a Change in
Control that constitute Good Reason) after a demand for substantial performance
is delivered to the Executive by the chair of the Board which specifically
identifies the manner in which the Executive have not substantially performed
the Executive’s duties and provides for a reasonable period of time within which
the Executive may take corrective actions; or


(c) the Executive’s conviction (including a plea of nolo contendere) of
willfully engaging in illegal conduct constituting a felony or gross misdemeanor
under federal or state law which is materially and demonstrably injurious to the
Company or which impairs the Executive’s ability to perform substantially the
Executive’s duties for the Company.
 
An act or failure to act will be considered “gross or willful” for this purpose
only if done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that it was in, or not opposed to, the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board (or a committee thereof) or based upon the
advice of counsel for the Company will be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. It is also expressly understood that the Executive’s attention to
matters not directly related to the business of the Company will not provide a
basis for termination for Cause so long as the Board did not expressly
disapprove in writing of the Executive’s engagement in such activities either
before or within a reasonable period of time after the Board knew or could
reasonably have known that the Executive engaged in those activities.
Notwithstanding the foregoing, the Executive may not be terminated for Cause
unless and until there has been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board called and held for
the purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board),
finding that in the good faith opinion of the Board the Executive were guilty of
the conduct set forth above in clauses (a), (b) or (c) of this definition and
specifying the particulars thereof in detail.
 
6. “Change in Control” means the occurrence of any of the following on or after
December 18, 2000:


(a) the sale, lease, exchange or other transfer, directly or indirectly, of all
or substantially all of the assets of the Parent Corporation, in one transaction
or in a series of related transactions, to any Person;


(b) the approval by the shareholders of the Parent Corporation of any plan or
proposal for the liquidation or dissolution of the Parent Corporation;


(c) any Person, other than a “bona fide underwriter,” becomes, after the date of
this Agreement, the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of (i) 20 percent or more, but not more
than 50 percent, of the

 

2

--------------------------------------------------------------------------------


 
combined voting power of the Parent Corporation’s outstanding securities
ordinarily having the right to vote at elections of directors, unless the
transaction resulting in such ownership has been approved in advance by the
“continuity directors” or (ii) more than 50 percent of the combined voting power
of the Parent Corporation’s outstanding securities ordinarily having the right
to vote at elections of directors (regardless of any approval by the continuity
directors);


(d) a merger or consolidation to which the Parent Corporation is a party if the
shareholders of the Parent Corporation immediately prior to the effective date
of such merger or consolidation have, solely on account of ownership of
securities of the Parent Corporation at such time, “beneficial ownership” (as
defined in Rule 13d-3 under the Exchange Act) immediately following the
effective date of such merger or consolidation of securities of the surviving
corporation representing (i) 50 percent or more, but not more than 80 percent,
of the combined voting power of the surviving corporation’s then outstanding
securities ordinarily having the right to vote at elections of directors, unless
such merger or consolidation has been approved in advance by the continuity
directors, or (ii) less than 50 percent of the combined voting power of the
surviving corporation’s then outstanding securities ordinarily having the right
to vote at elections of directors (regardless of any approval by the continuity
directors); or


(e) the continuity directors cease for any reason to constitute at least a
majority of the Board.
 
For purposes of the definition of a Change in Control, a “continuity director”
means any individual who is a member of the Board on the date of the Agreement,
while he or she is a member of the Board, and any individual who subsequently
becomes a member of the Board whose election or nomination for election by the
Parent Corporation’s shareholders was approved by a vote of at least a majority
of the directors who are continuity directors (either by a specific vote or by
approval of the proxy statement of the Parent Corporation in which such
individual is named as a nominee for director without objection to such
nomination). For example, if a majority of the seven individuals constituting
the Board on December 18, 2000, approved a proxy statement in which two
different individuals were nominated to replace two of the individuals who were
members of the Board on December 18, 2000, the two newly elected directors would
join the five remaining directors who were members of the Board on December 18,
2000 as continuity directors. Similarly, if a majority of those seven directors
approved a proxy statement in which three different individuals were nominated
to replace three other directors who were members of the Board on December 18,
2000, the three newly elected directors would also become, along with the other
four directors, continuity directors. Individuals subsequently joining the Board
could become continuity directors under the principles reflected in this
example. For purposes of the definition of a Change in Control, a “bona fide
underwriter” means a Person engaged in business as an underwriter of securities
that acquires securities of the Parent Corporation through such Person’s
participation in good faith in a firm commitment underwriting until the
expiration of 40 days after the date of such acquisition.
 
7. “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes a reference to such provision as it
may be amended from time to time and to any successor provision.



 

3

--------------------------------------------------------------------------------


 
8. “Company” means the Parent Corporation, any Successor and any Affiliate.


9. “Date of Termination” following a Change in Control (or prior to a Change in
Control if the Executive’s termination was either a condition of the Change in
Control or was at the request or insistence of any Person related to the Change
in Control) means:


(a) if the Executive’s employment is to be terminated by the Executive, the date
specified in the Notice of Termination which in no event may be a date more than
15 days after the date on which Notice of Termination is given unless the
Company agrees in writing to a later date;


(b) if the Executive’s employment is to be terminated by the Company for Cause,
the date specified in the Notice of Termination;


(c) if the Executive’s employment is terminated by reason of the Executive’s
death, the date of the Executive’s death; or


(d) if the Executive’s employment is to be terminated by the Company for any
reason other than Cause or the Executive’s death, the date specified in the
Notice of Termination, which in no event may be a date earlier than 15 days
after the date on which a Notice of Termination is given, unless the Executive
expressly agrees in writing to an earlier date.
 
In the case of termination by the Company of the Executive’s employment for
Cause, if the Executive has not previously expressly agreed in writing to the
termination, then within the 30-day period after the Executive’s receipt of the
Notice of Termination, the Executive may notify the Company that a dispute
exists concerning the termination, in which event the Date of Termination will
be the date set either by mutual written agreement of the parties or by the
judge or arbitrators in a proceeding as provided in Section 5(g) of the
Agreement. During the pendency of any such dispute, the Executive will continue
to make the Executive available to provide services to the Company and the
Company will continue to pay the Executive the Executive’s full compensation and
benefits in effect immediately prior to the date on which the Notice of
Termination is given (without regard to any changes to such compensation or
benefits that constitute Good Reason) and until the dispute is resolved in
accordance with Section 5(g) of the Agreement. The Executive will be entitled to
retain the full amount of any such compensation and benefits without regard to
the resolution of the dispute unless the judge or arbitrators decide(s) that the
Executive’s claim of a dispute was frivolous or advanced by the Executive in bad
faith.
 
10. “Eligible Earnings” means the sum of (i) the average of the Executive’s Base
Pay for the last five years of the Company ending on or before the Date of
Termination, or if the Executive was employed by the Company for fewer than five
years, for the number of years for which the Executive was employed plus (ii)
the average of any incentive compensation paid by the Company to the Executive
for the last five years of the Company ending on or before the Date of
Termination, or if the Executive was eligible to receive such incentive
compensation for fewer than five years, for the number of years for which the
Executive was eligible. If the Executive’s Base Pay or incentive compensation
for a year relates to a period of less than 12

 

4

--------------------------------------------------------------------------------


 
months, the amount of the Base Pay or incentive compensation will be annualized
in determining the Executive’s Eligible Earnings.


11. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Any reference to a specific provision of ERISA includes a reference to
such provision as it may be amended from time to time and to any successor
provision.


12. “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act or to any rule or
regulation thereunder includes a reference to such provision as it may be
amended from time to time and to any successor provision.


13. “Good Reason” means:


(a) a change in the Executive’s title(s), status, position(s), authority, duties
or responsibilities as an executive of the Company as in effect immediately
prior to the Change in Control which, in the Executive’s reasonable judgment, is
material and adverse (other than, if applicable, any such change directly
attributable to the fact that the Parent Corporation is no longer publicly
owned); provided, however, that Good Reason does not include such a change that
is remedied by the Company promptly after receipt of notice of such change is
given by the Executive;


(b) a reduction by the Company in the Executive’s Base Pay, or an adverse change
in the form or timing of the payment thereof, as in effect immediately prior to
the Change in Control or as thereafter increased;


(c) the failure by the Company to cover the Executive under Benefit Plans that,
in the aggregate, provide substantially similar benefits to the Executive and/or
the Executive’s family and dependents at a substantially similar total cost to
the Executive (e.g., premiums, deductibles, co-pays, out of pocket maximums,
required contributions and the like) relative to the benefits and total costs
under the Benefit Plans in which the Executive (and/or the Executive’s family or
dependents) were participating at any time during the 90-day period immediately
preceding the Change in Control;


(d) the Company’s requiring the Executive to be based more than 30 miles from
where the Executive’s office is located immediately prior to the Change in
Control, except for required travel on the Company’s business, and then only to
the extent substantially consistent with the business travel obligations which
the Executive undertook on behalf of the Company during the 90-day period
immediately preceding the Change in Control (without regard to travel related to
or in anticipation of the Change in Control);


(e) the failure by the Company to obtain from any Successor the assent to this
Agreement contemplated by Section 5(a) of the Agreement;


(f) any purported termination by the Company of the Executive’s employment that
is not properly effected pursuant to a Notice of Termination and

 

5

--------------------------------------------------------------------------------


 
pursuant to any other requirements of this Agreement, and, for purposes of this
Agreement, no such purported termination will be effective; or


(g) any refusal by the Company to continue to allow the Executive to attend to
matters or engage in activities not directly related to the business of the
Company which, at any time prior to the Change in Control, the Executive were
not expressly prohibited in writing by the Board from attending to or engaging
in.
 
The Executive’s continued employment does not constitute consent to, or waiver
of any rights arising in connection with, any circumstances constituting Good
Reason. The Executive’s termination of employment for Good Reason as defined
above will constitute Good Reason for all purposes of the Agreement
notwithstanding that the Executive may also thereby be deemed to have retired
under any applicable benefit plan, policy or practice of the Company.
 
14. “Notice of Termination” means a written notice given on or after the date of
a Change in Control (unless the Executive’s termination before the date of the
Change in Control was either a condition of the Change in Control or was at the
request or insistence of any Person related to the Change in Control in which
case the written notice may be given before the date of the Change in Control)
which indicates the specific termination provision in the Agreement pursuant to
which the notice is given. Any purported termination by the Company or by the
Executive on or after the date of a Change in Control (or before the date of a
Change in Control if the Executive’s termination was either a condition of the
Change in Control or was at the request or insistence of any Person related to
the Change in Control) must be communicated by written Notice of Termination to
be effective; provided, that the Executive’s failure to provide Notice of
Termination will not limit any of the Executive’s rights under the Agreement
except to the extent the Company demonstrates that it suffered material actual
damages by reason of such failure.


15. “Other Arrangement” is any Benefit Plan or other plan, policy or practice of
the Company or any other agreement between the Executive and the Company, other
than this Agreement.


16. “Parent Corporation” means Analysts International Corporation and any
Successor.


17. “Person” means any individual, corporation partnership, group, association
or other person,” as such term is used in Section 13(d) or Section 14(d) of the
Exchange Act, other than the Parent Corporation, any Affiliate or any benefit
plan(s) sponsored by the Parent Corporation or an Affiliate.
 
18. “Successor” means any Person that succeeds to, or has the practical ability
to control (either immediately or solely with the passage of time), the Parent
Corporation’s business directly, by merger, consolidation or other form of
business combination, or indirectly, by purchase of the Parent Corporation’s
outstanding securities ordinarily having the right to vote at the election of
directors or all or substantially all of its assets or otherwise.



--------------------------------------------------------------------------------


 
AMENDMENT


This Amendment (hereinafter “Amendment”), effective as of March 15, 2005, to
that certain agreement dated December 18, 2000, (hereinafter “Agreement”) is
made between Analysts International Corporation, a Minnesota corporation located
at 3601 West 76th Street, Minneapolis, Minnesota 55435-0898 (the “Company”) and 
Michael J. LaVelle   (the “Executive”).
 

1.  
Paragraph 10 of Exhibit A to the Agreement is hereby deleted and replaced as
follows:

 
10. “Eligible Earnings” means the sum of (i) the Executive’s Base Pay plus (ii)
the Executive’s Targeted Incentive.
 

2.  
Paragraph 19 is hereby added to Exhibit A of the Agreement:



19. “Targeted Incentive” means, for purposes of this Agreement, the applicable
percentage of the Executive’s Base Pay targeted as incentive compensation, if
any, for the fiscal year in which a Change in Control Termination occurs.
 


 
The Company and the Executive have executed this Amendment as of the date first
above written.
 


ANALYSTS INTERNATIONAL CORPORATION
   
By:
Michael J. LaVelle
Its:
Chief Executive Officer
     
Agreed to as of this 16th day of March, 2005
   
/s/ Michael J. LaVelle
   

 

--------------------------------------------------------------------------------